Exhibit 10.1

 

 [image_001.gif]

 

September 2, 2020

 

 

Anthony Waclawski

 

Re: Offer of Employment

 

Dear Anthony:

 

I am pleased to confirm an offer for you, by way of this offer letter (this
“Letter”), to join BRAINSTORM CELL THERAPEUTICS INC., a Delaware corporation
(the “Company”) on a full-time basis, in the position of Executive Vice
President (EVP), Global Head of Regulatory Affairs. Your employment commencement
date shall be Septemer 8, 2020 (the “Start Date”) and shall continue until
terminated pursuant to the terms hereof (collectively, the “Employment Period”).

 

The terms of your employment and compensation will consist of the following:

 

(i)Hours Commitment: You will be expected to work in a full-time capacity,
meaning at least 40 hours per week, with the days and hours to be mutually
agreed upon by the parties, pursuant to the Company’s ordinary course of
business (other than weeks that include Company recognized holidays or weeks
during which you take vacation days). You may be required to travel in
connection with your position. Your office shall be located at the Company’s
office suite in New Jersey or Manhattan, New York. Additionally, you agree to
travel to the Company’s other offices and to other destinations in connection
with the provision of services by you as the Company’s EVP, Global Head of
Regulatory Affairs, including as and when you are directed to do so, from time
to time, by your direct supervisor.

 

(ii)Title: EVP, Global Head of Regulatory Affairs

 

(iii)Nature of Services: You will directly report to the Company’s Chief
Executive Officer (“CEO”), and your primary responsibilities will consist of
those listed on Exhibit A (collectively, the “Duties”) or as may otherwise be
directed and updated from time to time by our CEO.

 

(iv)Compensation*:

 

a.In consideration of the performance of the Executive Duties, you shall be
entitled to receive an annual base compensation of Three Hundred Thousand U.S.
Dollars (USD$300,000) (the “Base Salary”), payable in installments in accordance
with the general payroll practices of the Company in effect at the time such
payment is made, during the Employment Period. Your position is classified as
“exempt” for purposes of applicable wage and hour laws and therefore no overtime
and/or other additional compensation shall be payable to you on account of
additional hours worked beyond the Company’s regular standard work hours.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

b.You shall be eligible to receive an annual cash bonus during the Employment
Period of up to thirty percent (30%) of the Base Salary, subject to your
satisfaction of pre-established performance goals to be mutually agreed upon by
you and the CEO and Board of Directors (the “Board”) of the Company (or a
committee thereof) each year during the Employment Period. Performance shall be
evaluated through a performance management framework and a bonus range based on
the target bonus. Your bonus eligibility for the 2020 fiscal year shall be
pro-rated based on the number of days your employment during such fiscal year.

 

c.Effective as of the Start Date you shall receive a one-time grant of stock
options under the 2014 Stock Incentive Plan or 2014 Global Share Option Plan, as
applicable, or successor plan thereto (collectively, the “Plan”) (i) to purchase
up to 80,000 shares of Company common stock, at an exercise price per share
equal to the fair market value on the date of grant, as determined based on the
price per share of Company common stock immediately preceding normal trading
hours on the date of grant, according to Nasdaq (the “FMV Option”). The FMV
Option shall vest as to 100% of the award on the first anniversary of the Start
Date, provided that you remain continuously employed by the Company from the
date of grant through each applicable vesting date; each FMV Option shall have a
ten (10) year term.

Any unvested shares underlying the Options as of the date of your employment
termination shall automatically terminate. Unless otherwise provided in the
Plan, you shall have 90 days after termination of employment with the Company to
exercise the Options to the extent then vested. The grants of the Options are
also contingent upon the prior approval of the Board or the Compensation
Committee of the Board and your execution of one or more stock option agreements
in such form and substance as may reasonably be determined by the Company, which
the parties will endeavor to execute within ten (10) days from the Start Date.
Immediately prior to a Change of Control (as defined below) during the
Employment Period, any then unvested shares underlying the Options shall vest
and become exercisable in full.

 

d.Upon the Start Date you shall receive a one-time grant under the Plan of
35,000 shares of restricted common stock of the Company (the “Restricted Stock
Grant”), which shall vest as to 100% of the award on July 1st, 2021, provided
you remain continuously employed by the Company from the date of grant through
the vesting date. The Restricted Stock Grant shall be contingent upon your
execution of one or more restricted stock agreements in such form and substance
as may reasonably be determined by the Company. In the event of your termination
of employment, any portion of the Restricted Stock Grant that is not yet vested
shall automatically be immediately forfeited to the Company, without the payment
of any consideration to you. You hereby acknowledge that you are responsible for
obtaining the advice of the your own tax advisors with respect to the
acquisition of the Restricted Stock Grant and the Options, and are relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating
thereto. You acknowledge that you understand that you (and not the Company)
shall be responsible for your tax liability that may arise in connection with
the acquisition, vesting and/or disposition of the Restricted Stock Grant and
any accrued dividends with respect thereto. You acknowledge that you have been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Stock Grant. Immediately prior to a Change of Control during the
Employment Period, any unvested shares of the Restricted Stock Grant shall
immediately vest in full.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

e.In addition to the foregoing, you shall be entitled to participate in the Plan
and receive such additional stock options or other equity awards relating to the
equity of the Company as determined by the Board (or the Compensation Committee
of the Board) in its sole and absolute discretion.

 

f.Upon presentation of vouchers and similar receipts, you shall be entitled to
receive reimbursement in accordance with the policies and procedures of the
Company maintained from time to time for all reasonable business expenses
actually incurred in the performance of the Executive Duties.

 

g.“Change of Control” means the first to occur of any of the following: (i) The
sale, transfer, conveyance or other disposition by the Company, in one or a
series of related transactions, whereby an independent third party(s) becomes
the beneficial owner of a majority of the voting securities of the Company; (ii)
any merger, consolidation or similar transaction involving the Company, other
than a transaction in which the stockholders of the Company immediately prior to
the transaction hold immediately thereafter in the same proportion as
immediately prior to the transaction not less than 50% of the combined voting
power of the then voting securities with respect to the election of the Board of
Directors of the resulting entity; or (iii) any sale of all or substantially all
of the assets of the Company. Notwithstanding the foregoing, no change in ACCBT
Corp., ACC International Holdings Ltd. or their affiliates’ ownership of the
Company shall be deemed a Change of Control under this Agreement, and none of
the following shall, either together or alone, constitute a Change of Control:
(A) the subscription for, or issuance of Company securities (whether or not
constituting more than 50% of the Company’s issued and outstanding securities
(unless such subscription or issuance would result in a Change of Control under
clause (i) above)); (B) the issuance or exercise of Board appointment or
nomination rights of any kind (whether or not relating to a majority of Board
members); (C) preemptive rights to purchase securities of the Company, or the
exercise of such rights; (D) the right to consent to Company corporate actions;
or (E) the exercise of warrants or options.

 

*Subject to all mandatory withholdings required by applicable law, as well as
applicable deductions.

 

(v)Employee Benefits: You shall be eligible to participate in such employment
benefits, including but not limited to a Section 401(k) retirement plan, health,
dental, and long term disability plans as are established by the Company and as
in effect from time to time in accordance with the terms applicable to similarly
situated Company employees. The Company shall provide health and dental
insurance plans or, if the Company is unable to provide such plans, the Company
will reimburse you for your health and dental insurance costs, in accordance
with applicable law. The Company shall not be required to establish, continue or
maintain any other specific benefits or benefit plans other than health and
dental insurance.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

(vi)Other Employee Benefits; Vacation: You shall be entitled to those other
employee benefits which are generally offered to the Company’s full-time
employees, and as required by applicable law. Notwithstanding, you shall also be
entitled to vacation, holidays and sick time during each year of the Employment
Period in accordance with the policies and procedures of the Company maintained
from time to time; provided that you shall be entitled to take up to twenty (20)
days of vacation per fiscal year (prorated for fiscal year 2020).

 

(vii)No Additional Compensation. Except as provided herein or as determined in
the discretion of the Compensation Committee of the Board, you shall not be
entitled to any other compensation, salary or bonuses for services as an
employee of Company.

 

(viii)Confidentiality; Work for Hire: You will be required to execute the
Company’s standard Assignment, Non-Competition, Non-Solicitation and
Confidentiality Agreement on or prior to your Start Date. A copy of this
Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement has
been appended to this Letter for your review and execution.

 

(ix)Termination and Consequences.

 

(a)Notwithstanding any other provision of this Agreement to the contrary, you
may terminate this Agreement at any time during the Employment Period, (i) for
Good Reason (as defined below), or (ii) without Good Reason on (A) thirty (30)
days’ prior written notice to the Company through the first anniversary of the
Start Date; or (B) sixty (60) days’ prior written notice following the first
anniversary of the Start Date.

 

(b)Notwithstanding any other provision of this Agreement to the contrary, the
Company may terminate this Agreement at any time during the Employment Period,
(i) immediately with Cause (as defined below), or (ii) on thirty (30) days’
prior written notice to you, without Cause.

 

(c)If the Company terminates this Agreement or your employment hereunder without
Cause or if you terminate this Agreement or your employment hereunder with Good
Reason, the Company shall: (i) pay you, as severance pay, an amount equal to
twelve (12) months of your Base Salary payable in a lump sum payment within
ninety (90) days following the termination date; and (ii) pay you within thirty
(30) days of the termination of your employment any portion of the bonus that
you would otherwise be entitled to receive during the period of employment in
that fiscal year (giving you credit for those milestones and performance goals
successfully completed through the effective termination date); and (iii) if you
elect COBRA, shall contribute for a period of three (3) months following the
termination date to the monthly premium cost of your and your eligible
dependents’ health insurance benefits, a monthly sum equal to the Company’s
monthly contribution to such premium costs during the Employment Period. Should
you become eligible for health insurance benefits provided by a new employer,
then the Company’s obligation to contribute towards such health insurance
premium costs will terminate when such new health insurance benefit becomes
available to you. Notwithstanding anything to the contrary, no compensation of
any kind shall be payable to you under this section unless or until you execute
and deliver a full and general waiver and release to the Company (in favor of
the Company, its successors, assigns, Board members, officers, employees,
affiliates, subsidiaries, parent companies and representatives), in a form
reasonably acceptable to the Company, with such waiver and release to be
delivered by you by no later than ten (10) days after the termination of your
employment (unless applicable law requires a longer time period, in which case
this date will be extended to the minimum time required by applicable law).

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

(d)If the Company terminates this Agreement or your employment hereunder with
Cause or you terminate this Agreement or your employment hereunder without Good
Reason, then (i) your Base Salary shall be discontinued upon the termination of
the Agreement or your employment hereunder, (ii) no bonus compensation, accrued
or otherwise, shall be payable for the year in which the termination with Cause
or without Good Reason occurs, unless otherwise required via a written bonus
plan and/or applicable law, (iii) to the extent permitted by applicable law, you
shall cease to be entitled to participate in any benefit plans or programs
maintained by the Company, and (iv) you shall forfeit all rights to any Company
stock options if terminated by the Company for Cause and shall forfeit all
rights with respect to any Company unvested restricted stock if terminated by
the Company for Cause or if terminated by you without Good Reason. You shall be
entitled to receive payment for all accrued Base Salary and benefits earned
through and including the date of termination, including, but not limited to any
bonus payments earned, but not yet paid, for the year preceding the year in
which such termination occurs, payment for all accrued, unused vacation,
reimbursement of all business expenses incurred through the date of termination,
and all vested benefits to which the employee is entitled. In addition, you and
your eligible dependents shall be entitled to continue all group health benefits
at your or their expense, pursuant to applicable law.

 

(e)If you die or are unable to perform your duties and/or any other obligations
hereunder because of a Disability (as defined herein) during the Employment
Period, then the Employment Period shall terminate, except that the Company
shall pay within thirty (30) days of such event all accrued Base Salary and any
bonus that you would otherwise have been entitled to receive through the date
that your employment with the Company is terminated and for a period of three
(3) months thereafter. In the case of a Disability, you shall also receive any
applicable payments and benefits pursuant to any disability plan or policy
sponsored or maintained by the Company. The unvested Options shall remain
outstanding in accordance with their existing terms and conditions.

 

(f)“Good Reason” means (i) a material reduction of your base salary and benefits
from the levels in effect immediately prior to the reduction, (ii) a material
reduction of your duties and responsibilities from those in effect immediately
prior to the reduction, or (iii) material breach by the Company of any provision
of this Agreement after receipt of written notice thereof from the you and
failure by the Company to cure the breach within thirty (30) days thereafter. A
termination by you will not be considered a termination for Good Reason unless
within thirty (30) days of the later of the last event relied upon by you to
establish Good Reason or knowledge thereof, you furnish the Company with a
written statement specifying the reason or reasons why you believe you are
entitled to terminate employment for Good Reason and afford the Company at least
thirty (30) days during which to remedy the cause thereof. Such thirty (30) day
notice period may run concurrently with the thirty (30) day notice specified in
(ix)(a) above. Any termination for Good Reason shall not be deemed a breach of
the Agreement.  If the Company timely cures the condition giving rise to Good
Reason for your resignation, the notice of termination shall become null and
void. If the Company does not timely cure the condition giving rise to Good
Reason, your termination of employment shall be effective as of the end of such
cure period.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

(g)“Cause” means a good faith finding by the Company of: (i) gross negligence or
willful misconduct by you in connection with the your duties, (ii) your
indictment for, conviction of, or entry of a plea of guilty or no contest or
similar plea with respect to any felony, acts of fraud, misrepresentation,
embezzlement, theft, dishonesty or breach of fiduciary duty of loyalty to the
Company or any of its subsidiaries, or a material and intentional breach of any
material term of this Agreement, (iii) willful or repeated failure to follow
specific directives of the CEO and/or the Board (or its committees or other
designees), (iv) willful failure by you (except where due to Disability or where
performance of your duties is prohibited by law) or refusal to perform the your
Duties, which failure or refusal is not corrected by you within ten (10)
business days following receipt by the you of written notice from the Company of
such failure or refusal, and the actions required to correct the same, to the
satisfaction of the CEO, (v) misappropriation by you of the assets or business
opportunities of the Company or its affiliates, (vi) any intentionally wrongful
act or omission by you that has a material adverse effect on the reputation or
business of the Company or any of its subsidiaries or affiliates, (vii) a
willful and/or knowing breach by you of any representations or warranties
included in this Agreement, or (viii) you knowingly allowing any third party to
commit any of the acts described in any of the preceding clause (v) against the
Company.

 

(h)“Disability” means your inability to perform your duties pursuant to the
terms of this Agreement, because of physical or mental disability where such
disability shall have existed for a period of more than ninety (90) consecutive
days in any two hundred and seventy (270) day period. The existence of a
Disability means that you cannot perform the essential functions of your
position with or without reasonable accommodation. The fact of whether or not a
Disability exists hereunder shall be determined by a professionally qualified
medical expert reasonably chosen by the Company.

 

(x)Special Payment Provision. Notwithstanding any provision herein to the
contrary:

 

a.This agreement is intended to comply with the requirements of Section 409A of
the Code (“Section 409A”) and regulations promulgated thereunder such that no
payment provided hereunder shall be subject to an “additional tax” within the
meaning of Section 409A. To the extent that any provision in this agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments due under this agreement shall not be subject
to any additional tax. For purposes of Section 409A, each payment made under
this agreement shall be treated as a separate payment. In no event may you,
directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this agreement), (ii)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

b.If payment or provision of any amount or other benefit that is a “deferral of
compensation” subject to section 409A of the Code at the time otherwise
specified in this agreement or elsewhere would subject such amount of benefit to
additional tax pursuant to section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring such additional
tax. In the event this Section 11(o)(ii) requires a deferral of any payment,
such payment shall be accumulated and paid in a single lump sum on such earliest
date together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in The Wall Street Journal), and in effect as of
the date of the payment should otherwise have been provided.

 

c.If any payment or benefit permitted or required under this agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax pursuant to section 409A(a)(1)(B) of the Code, then the
parties shall promptly agree in good faith on appropriate provisions to avoid
such risk without materially changing the economic value of this agreement to
either party.

 

(xi)In the event of a dispute between you and the Company arising out of or
related to your employment with the Company (with the exception of disputes
arising under the NDA set forth in Schedule B and with respect to disputes for
which a party is not permitted to waive its right to adjudicate in a court of
law), you and the Company agree to settle such dispute by means of arbitration
administered under the Federal Arbitration Act by the American Arbitration
Association (“AAA”) in the State of Delaware, and conducted in accordance with
the AAA’s Employment Arbitration Rules. In such arbitration, the arbitrator (i)
shall not amend or modify the terms of this Letter Agreement or of any Company
policy, and (ii) shall render a decision within ten (10) business days from the
closing statements or submission of post-hearing briefs by the parties. The
arbitration award shall be final and binding, and any state or federal court
shall have jurisdiction to enter a judgment on such award. This requirement to
arbitrate disputes means that you and the Company specifically waive any right
either party may have to a trial by jury in a court of law, and applies to all
claims and demands (except as provided above), including, without limitation,
any rights you may assert under any federal, state, or local laws or regulations
applicable to your employment with the Company.

 

Your employment with the Company is "at-will," which means your employment may
be terminated at any time for any reason, by either party, with or without
notice, subject to the terms above. By signing below, you confirm that neither
this Letter nor any oral or written representations by the Company constitute a
contract of employment with the Company for any guaranteed specific period of
time.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

By signing this Letter, you confirm that you are not subject to any agreements
or other restrictions that would prevent you from working for the Company and
carrying out the services described above. You further confirm that you will
sign the Assignment, Non-Competition, Non-Solicitation and Confidentiality
Agreement attached to this Letter as Exhibit B, and you understand that your
employment at the Company is contingent on your signing and complying with such
agreement.

 

You are required by law to provide documentation necessary to complete U.S.
Government Form I-9, and your employment at the Company is subject to the
Company’s receipt of such materials/documentation. In addition, this offer is
contingent on verification of the information you have provided on your
employment application and in your job interview.

 

We look forward to having you join the Brainstorm team, and we are confident
that you’ll contribute to its overall success. If you should have any questions
please feel free to contact me at your earliest convenience.

 

  Sincerely,         BRAINSTORM CELL THERAPEUTICS INC.         By: /s/ Chaim
Lebovits     Name: Chaim Lebovits   Title: Chief Executive Officer

 

ACKNOWLEDGED AND AGREED

AS OF THE DATE SET FORTH BELOW:

 

By: /s/ Anthony Waclawski                      

Name Anthony Waclawski

 

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

EXHIBIT A

 

Duties and Responsiblities

 

The Global Head of Regulatory Affairs will be responsible for the development
and leadership of regulatory affairs at Brainstorm. Will lead the company’s
global regulatory strategy and ensure compliance with GXP requirements. The
ideal candidate will be a strategist with the capability to be immersed in
running the day to day operation of the department. Additionally, must have the
skills and experience to meet the challenges, responsibilities and rewards that
come from working in a high energy, fast paced environment.

 

·Responsible for evaluating and directing the operational model for all
Regulatory Affairs deliverables, leveraging high quality and cost-efficient
partnerships externally. As motivated by the business, hire, mentor, and support
the personal and professional development of regulatory staff.

·Develops short and long range global regulatory plans & strategies to support
Brainstorm investigational and future products.

·Prepare/oversee the preparation of meeting requests, briefing documents,
coordinate and prepare team for meetings, and interface with regulatory
authorities, be primary liaison with regulatory authorities for day-to-day
interactions.

·Coordinate and prepare responses to requests for information from regulatory
authorities.

·Develop and implement strategies for the timely preparation and execution of
submissions to regulatory authorities for all phases of the product life cycle.

·Supports product development plans and in/out licensing and partnership
opportunities.

·Provide expert analysis and evaluation of regulatory information. Informs the
executive team of the regulatory status of products and significant regulatory
issues.

·Provides analysis of regulatory guidance documents, regulations or directives
that influence Brainstorm’s products and operations. Advise personnel in other
departments regarding their applicability and impact.

·Communicate with US and other international regulatory agencies; ensures the
company is compliant with US and international regulatory requirements.

·Develop and maintain current regulatory knowledge and ensure that staff is
aware of new and existing relevant procedures.

·Analyze and make recommendations for improving internal and vendor compliance
with the FDA and international regulatory authorities as well as ICH quality
regulations and guidelines.

·Operate through transparency of operations including issue
management, employing proactive and clear communication

·Direct and maintain compliance of all regulatory activities according to
in-house Standard Operating Procedures.

·Maintain compliance with all company policies/procedures and with external
Global Regulatory requirements & expectations.

 

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

EXHIBIT B :

ASSIGNMENT, NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

 

This Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement
(this “Agreement”) is hereby effective as of September 2, 2020. As a condition
of my employment with BRAINSTORM CELL THERAPEUTICS INC., its subsidiaries,
affiliates, successors or assigns (collectively, the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereinafter paid to me by the Company, as well as my
receipt of confidential and proprietary information, including but not limited
to Company trade secrets I, the undersigned, agree to the following:

 

1.       At-Will Employment. I understand and acknowledge that, unless I enter
into a written employment agreement with the Company my employment with the
Company is for an unspecified duration and constitutes "at-will" employment. I
also understand that any representation to the contrary is unauthorized and not
valid unless obtained in writing and signed by an authorized representative of
the Company. I acknowledge that this employment relationship may be terminated
at any time, with or without good cause or for any or no cause, at the option
either of the Company or me, with or without notice.

 

2.       Confidential Information.

 

2.1       Company Information. I recognize that the Company has devoted
substantial money, time and resources in developing Confidential Information,
and that the Company pays its employees, among other things, to develop and
preserve its business information. Accordingly, I agree at all times during the
term of my employment and thereafter, to hold in strictest confidence, and not
to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of an authorized
representative of the Company, any Confidential Information of the Company. I
understand that "Confidential Information" means any Company technology or
economic competitively valuable proprietary information, technical data,
patients advocacy strategies, communications relating to patients (both internal
and external), trade secrets or know-how, including, but not limited to,
research, product plans, company business or working plans, products, Public
Relations & Investor Relation strategies or communications, pricing and pricing
methods, services, customer lists and customers (including, but not limited to,
prospective and actual customers of the Company on whom I called or with whom I
became acquainted during the term of my employment), markets, software,
developments, inventions, processes, technology, designs, drawings, models,
engineering, marketing, finances, employee compensation data or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. In
addition, I agree not to do any of the following: (a) disclose or disseminate
Confidential Information to anyone, including any Company employee or volunteer,
who lacks a need to know; (b) remove proprietary information from the Company's
premises without the express written authorization from Company; and (c) use the
Confidential Information for my own or any third party's benefit. I further
understand that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.

 

2.2       Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

2.3       Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.

 

2.4       Governmental Limitations. Nothing set forth in the Agreement or in any
other agreement or policy of the Company shall prohibit any person from
reporting possible violations of federal or state law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. No person shall
require prior authorization of any party to make any such reports or
disclosures, and no person shall be required to notify the Company that he or
she has made such reports or disclosures. Furthermore, nothing in the Agreement
shall prohibit or limit a person from receiving a whistleblower award or other
financial benefit for participating in a government investigation.

 

Notice of Immunity: In addition, I acknowledge that via this paragraph, Company
is providing me with written notice that the Defend Trade Secrets Act, 18 U.S.C.
§ 1833(b), provides immunity for the disclosure of a trade secret to report a
suspected violation of law and/or in an anti-retaliation lawsuit, in that (i) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in each case solely for the purpose of reporting
or investigating a suspected violation of law, or where such disclosure is made
via a complaint or other document filed in a lawsuit or other proceeding, as
long as such filing is made under seal, and (ii) an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the relevant trade secret to the individual’s attorney and may
use such trade secret information in the applicable court proceeding, as long as
any document containing such trade secret is filed under seal, and as long as
the individual does not disclose such trade secret, except pursuant to court
order.

 

3.       Inventions.

 

3.1       Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to: (a) any and all inventions,
developments, concepts, designs, discoveries, ideas, patents, patent
applications, improvements, and all other worldwide rights of inventorship; (b)
all copyrights in copyrightable works, all copyright registrations and/or
applications, all original works of authorship, any derivations thereof and all
moral rights appurtenant thereto; (c) all trademarks, service marks, trade
names, trade dress, product names and slogans and any common law rights and good
will appurtenant thereto, and all applications and registrations thereof; (d)
all registered and unregistered domain names, uniform resource locators and
keywords; (e) all computer and electronic data, documentation and software,
including both source and object code, computer and database applications and
operating programs; (f) all trade secrets and Confidential Information,
including ideas, research notes, client lists, development notes, know-how,
formulas, business methods and techniques and marketing, financial and pricing
data; and (g) all other intellectual property rights relating to any or all of
the foregoing, including any renewals, continuations or extensions thereof,
whether or not patentable or registrable under copyright, trademark or similar
laws (collectively hereinafter, the "Inventions"), which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I am in the employ of the
Company. I further acknowledge that all original works of authorship, as
mentioned in this Section 3, which are or have been made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and which are protectible by copyright, patent and/or trademark
are "works made for hire," as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within the Company's sole discretion and for the Company's sole
benefit and that no royalty will be due to me as a result of the Company's
efforts to commercialize or market any such Invention.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

3.2       Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be deemed Confidential Information
and will be available to and remain the sole property of the Company at all
times.

 

3.3       Patent, Copyright and Trademark Registrations. I agree to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, trademarks,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, trademarks, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of patent,
trademark, copyright or other intellectual property registrations thereon with
the same legal force and effect as if executed by me.

 

4.       Solicitation of Customers. I recognize that the Company pays its
employees, among other things, to develop and preserve customer and client
goodwill, customer loyalty and customer and client contacts for and on behalf of
the Company. Accordingly, for the period of twelve (12) months after the date of
termination of my employment with the Company for any reason, whether with or
without cause, I will not solicit the business of any client, customer or
business partner of the Company, directly or indirectly, who is such on or prior
to the date of such termination. In addition, I will not solicit the business of
any defined prospective client or customer. A defined prospective client or
customer is one that is (a) an assigned account of any Company employee or (b)
on an account list in any employee's sales or pipeline report within the last
year from the termination date. I expressly agree that the limitation of this
Section protects a legitimate business interest of the Company. Nevertheless, in
the event that any of the restrictions and limitations contained in this Section
are deemed unreasonable or to otherwise exceed the time and/or geographic
limitations permitted by applicable law, such provisions of this Section shall
be reformed to the maximum time and/or geographic limitations permitted by
applicable law.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

5.       Conflicting Employment. I agree that, during the term of my employment
with the Company and for a period of twelve (12) months after the date of
termination of my employment with the Company for any reason, whether with or
with cause, I will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.
I expressly agree that the limitation of this Section protects a legitimate
business interest of the Company. Nevertheless, in the event that any of the
restrictions and limitations contained in this Section are deemed unreasonable
or to otherwise exceed the time and/or geographic limitations permitted by
applicable law, such provisions of this Section shall be reformed to the maximum
time and/or geographic limitations permitted by applicable law. For example, in
the event that twelve (12) months is deemed to be a period of time that is too
excessive under applicable law, the court shall enforce the obligations of this
paragraph for a period of six (6) months. Further, the non-competition provision
in this Section shall not apply to employment and other statuses set forth in
this Section in any other jurisdiction in which they are prohibited. The
remainder of this Agreement shall apply within and outside of such
jurisdictions.

 

6.       Returning Company Property. I agree that, at the time of leaving the
employ of the Company, I will deliver and return to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all
Company-owned devices, records, data, files, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me or in my possession, including, without
limitation, those records maintained pursuant to paragraph 3.3.

 

7.       Notification of New Employer. In the event that I leave the employ of
the Company, I hereby grant to the Company the right to notify my new employer
about my rights and obligations under this Agreement.

 

8.       Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit, hire, offer employment or encourage any of
the Company's employees, independent contractors or vendors to leave their
employment / engagement with the Company, either for myself or for any other
person or entity. I expressly agree that the limitation of this Section protects
a legitimate business interest of the Company. Nevertheless, in the event that
any of the restrictions and limitations contained in this Section are deemed
unreasonable or to otherwise exceed the time and/or geographic limitations
permitted by applicable law, such provisions of this Section shall be reformed
to the maximum time and/or geographic limitations permitted by applicable law.
For example, in the event that twelve (12) months is deemed to be a period of
time that is too excessive under applicable law, the court shall enforce the
obligations of this paragraph for a period of nine (9) months.

 

9.       Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any prior
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict with this Agreement.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

10.       Equitable Relief. I acknowledge and agree that it is impossible to
measure in money the damages which will accrue to the Company if I should breach
or be in default of any of my representations or agreements set forth in this
Agreement. Accordingly, if I breach or am in default of any such representations
or agreements, the Company shall have the full right to seek injunctive relief,
in addition to any other existing rights provided in this Agreement or by
operation of law, without the requirement of posting bond. If any action or
proceeding is instituted by or on behalf of the Company to enforce any term of
this Agreement, I hereby waive any claim or defense thereto that the Company has
an adequate remedy at law or that the Company has not been, or is not being,
irreparably injured by my breach or default. The rights and remedies of the
Company pursuant to this Section are cumulative, in addition to, and shall not
be deemed to exclude, any other right or remedy which the Company may have
pursuant to this Agreement or otherwise, at law or in equity.

 

11.       Governing Law; Venue. This Agreement will be governed solely by the
laws of the State of Delaware without giving effect to the conflict of laws
principles thereof. I further agree to submit to the exclusive jurisdiction of
the courts situated in the State of Delaware in respect of any issue and/or
dispute which arises hereunder.

 

12.       Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

13.       Full Knowledge and Volition. I acknowledge and agree that I have
received a copy of this Agreement, that I have read and understood all of the
terms and conditions of this Agreement, and that I have had full opportunity to
be advised of my right and to discuss all aspects of this Agreement with counsel
of my own choosing prior to execution hereof.

 

14.       Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

15.       Waiver. No course of dealing or omission on the party of the Company
in asserting or exercising any right, power or remedy conferred by this
Agreement shall constitute or operate as a waiver thereof or otherwise prejudice
its rights, powers and remedies conferred by this Agreement or shall preclude
any other or further exercise thereof of any other right, power and remedy.

 

16.       Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

17.       Attorney’s Fees. Should I be found liable for any action taken to
enforce this Agreement, I will reimburse the Company for all reasonable
attorney’s fees and court costs.

 

18.       Waiver. No act or failure to act by Company waives any rights herein.
To be effective, any waiver by Company must be in writing and executed by an
executive officer of the Company.

 



BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[image_001.gif] 

 

19.       Headings. Section and other headings contained in this Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Agreement or any provision hereof.

 

20.       Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed one in the same original instrument.

 

  BRAINSTORM CELL THERAPEUTICS INC.       By:                      Name: Chaim
Lebovits   Title: Chief Executive Officer and President                  
EMPLOYEE       By:       Name: Anthony Waclawski

 

 

 

 

 

 

 

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

